Citation Nr: 0406501	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  00-06 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than July 29, 1998, 
for the award of a 30 percent rating for weak feet with 
painful callosities.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from July 1950 to 
July 1953 and from December 1954 to February 1961.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which granted a 30 percent rating for 
the appellant's weak feet with painful callosities, effective 
July 29, 1998.  In a November 2002 decision, the Board denied 
the appellant's claim for an earlier effective date for the 
award of the 30 percent rating.  The case was subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  Following its grant of an August 2003 Joint 
Motion for Remand, the Court issued an August 2003 Order, 
remanding the claim in order to permit the Board to comply 
with the duty to assist under the Veterans Claims Assistance 
Act of 2000 (VCAA), as mandated by Quartuccio v. Principi, 16 
Vet. App. 183 (2002) 

The appellant appeared at a video conference hearing before 
the undersigned Veterans Law Judge in March 2002.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

The Board notes that a significant change in the law occurred 
November 9, 2000, when the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined VA's obligations with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  First, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant what 
evidence, if any, needed to be obtained by the claimant and 
what evidence, if any, would be retrieved by VA).  Second, VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Review of the claims file reveals that the RO has not 
informed the appellant of the VCAA, and did not advise him as 
to what evidence he needed to submit to substantiate his 
claim of entitlement to an effective date earlier than July 
29, 1998, for the award of a 30 percent rating for weak feet 
with painful callosities, and as to what evidence the RO 
would help him to obtain.  Accordingly, the Board finds that 
VA has not satisfied its duty under the VCAA to notify and 
assist the appellant with regards to his claim.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A and 
any other applicable legal precedent.  
Particularly, the appellant should be 
notified of the applicable provisions of 
the VCAA, including what evidence is needed 
to support his claim, what evidence VA will 
develop, and what evidence the appellant 
must furnish.  

2.  After the above requested action has 
been completed, the RO should adjudicate 
the appellant's claim of entitlement to an 
effective date earlier than July 29, 1998, 
for the award of a 30 percent rating for 
weak feet with painful callosities.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative should 
be provided a supplemental statement of the 
case and an appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
ROs to provide expeditious handling of all cases that have 
been  remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44- 8.45 and 38.02-38.03.  



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


